DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 16/289,643 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikaze et al. (Analytical Chemistry, 2017, IDS)(Nishikaze).
Regarding claim 1, Nishikaze teaches a method for preparing an analytical sample for analysis of a glycan contained in a sample (abstract), the method comprising: 
performing an amidation reaction that amidates a lactone structure included in the glycan through contacting the sample with a reaction solution that is basic (alkali-driven) (Fig. 1, page 2356, par 5); 
adding an acidic solution to the reaction solution after the amidation reaction (page 2358, par 1).
Nishkaze does not specifically teach purifying the sample contained in the reaction solution by using a carrier for hydrophilic interaction chromatography after the acidic solution is added to the reaction solution. However, Nishikaze teaches purifying the sample contained in the reaction solution by using a carrier for hydrophilic interaction chromatography after the first alkylamidation (Fig. 1, page 2355, par 0). Thus, at time before the filing it would have been obvious to one of ordinary skill in the art to purifying the sample contained in the reaction solution by using a carrier for hydrophilic interaction chromatography after the acidic solution is added to the reaction solution, in order to obtain pure product.
Regarding claim 2, Nishikaze teaches that wherein pH of the reaction solution after the acidic solution is added to the reaction solution is 10 or lower (page 2358, par 1).
Regarding claim 3-4, Nishikaze teaches that the method further comprising: performing a lactonization reaction that lactonizes at least a part of sialic acids included in the glycans before the amidation reaction (Fig. 1, page 2356, par 1-2).
Regarding claim 5, Nishikaze teaches that wherein the lactonization reaction is performed through contacting the sample with a lactonization reaction solution 
Regarding claim 6, Nishikaze teaches that wherein the lactonization reaction is performed through contacting the sample with a lactonization reaction solution containing a dehydration condensation agent (Fig. 1, page 2356, par 2).
Regarding claim 7-8, Nishikaze teaches that wherein the reaction solution to be used for the amidation reaction contains ammonia or an amine (MA), 
the lactonization reaction solution further contains a nucleophilic agent (iPA) that is reacted with a sialic acid included in the glycan, 
the nucleophilic agent is different from ammonia or the amine contained in the reaction solution to be used for the amidation reaction, and 
in the lactonization reaction, a part of the sialic acids is lactonized based on a linkage type of the sialic acid, and at least a part of the nucleophilic agent is linked to another part of the sialic acids through addition of the lactonization reaction solution to the sample (Fig. 1, page 2356, par 2, 5).
Regarding claim 9-14, Nishikaze teaches that wherein at least one selected from the group consisting of a2,3-sialic acid, a2,8-sialic acid, and a2,9-sialic acid among the sialic acids is lactonized in the lactonization reaction (Fig. 1, page 2356, par 2).
Regarding claim 15-16, Nishikaze teaches that wherein a2,3-sialic acid is lactonized and a part of the nucleophilic agent is linked to a2,6-sialic acid through addition of the lactonization reaction solution to the sample in the lactonization reaction (Fig. 1, page 2356, par 1-2).
Regarding claim 18, as has been discussed in regard to claim 1, Nishikaze fairly suggests an analysis method comprising: preparing an analytical sample by using the method for preparing an analytical sample according to claim 1 (Fig. 1, page 2356, par 5, page 2358, par 1); and 
analyzing the prepared analytical sample (Fig. 3, page 2355, par 3).
Regarding claim 19, Nishikaze teaches that wherein the prepared analytical sample is analyzed through at least one of mass spectrometry and chromatography (Fig. 3, page 2355, par 3).

an acidic solution (page 2358, par 1), wherein 
the kit is used for the method for preparing an analytical sample according to claim 1 (Fig. 1, page 2356, par 5, page 2358, par 1).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikaze et al. (Analytical Chemistry, 2017, IDS)(Nishikaze) in view of Li et al. (Analytica Chimica Acta, 2016) (Li).
Regarding claim 17, Nishikaze does not specifically teach that wherein the acidic solution is a solution containing 0.2% by weight or more of trifluoroacetic acid. However, Nishikaze teaches that wherein the acidic solution is a solution containing 0.2% by weight or more of acetic acid (page 2358, par 1). Trifluoroacetic acid (TFA) is an organofluorine compound with the chemical formula CF₃CO₂H. It is a structural analogue of acetic acid with all three of the acetyl group's hydrogen atoms replaced by fluorine atoms. TFA is widely used in organic chemistry for various purposes. For example, Li teaches performing an amidation reaction that amidates a lactone structure included in the glycan (Scheme 1), and purifying the product with an acidic solution containing 0.1% by weight or more of trifluoroacetic acid (page 79, par 2). Thus, it would have been obvious to one of ordinary skill in the art to substitute acetic acid with trifluoroacetic acid for lowering the pH, the result is predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797